DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  The claims refer back to apparatus claim, 9 but indicates in the preamble “the display method according to...”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit, gaze direction identification unit, display control unit and setting unit in claims 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in [0024, 0060] of the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Publication 20180249150) in view of Yuan (US Publication 20110006978).
Regarding independent claim 1, Takeda teaches a display method for displaying an image on a display device mounted on a head of a user (Abstract), the display method comprising:
an identifying step for identifying a gaze region of the image in which the user gazes; and (Takeda teaches a sightline sensor for detecting a sightline direction of a user. [0068]);
Although Takeda teaches of identifying a gaze region based on a sightline of a user and adjusting a view based on a user’s gaze region to a center of a viewable area, Takeda does not explicitly detail:
an adjusting step for adjusting a position of the gaze region displayed on the display device to approach a predetermined position corresponding to a front of the user 
However, in the same field of endeavor, Yuan In [0057-0062], relating to Figs. 4C/5A/5B, teaches a determined region of a viewing area receiving the most eye attention based on eye gaze mapping (S4420, [0058]).  If the determined region is not in the central (front) region of the viewing area of the user (S4422 [0059]), the device moves the determined region to the center of the viewing area (S4426, [0059])).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset and display method for the headset comprising identifying a gaze region of an image, as taught by Takeda, to include the operation of adjusting step for adjusting a position of the gaze region displayed on the display device to approach a predetermined position corresponding to a front of the user, as disclosed by Yuan, in order to provide a better viewing experience ([0002]).
Regarding dependent claim 2, Takeda, as modified by Yuan, discloses the display method according to claim 1, further comprising:
a setting step for setting the predetermined position based on a line-of-sight direction when the user faces the front (Yuan teaches of moving the gaze region to the center of the viewing area, which is a line of sight when the user faces front.  See also, Fig. 6C).
Regarding dependent claim 3, Takeda, as modified by Yuan, discloses the display method according to claim 2, wherein:
in the adjusting step, at least a part of the gaze region is moved to a predetermined range centered on the predetermined position (Moving the gaze region to the center of viewing area, places the gaze region within a predetermined range of the center, Yuan).
Regarding dependent claim 6, Takeda, as modified by Yuan, discloses the display method according to claim 1, wherein:
in the identifying step, detecting a line-of-sight direction of the user and identifying the gaze region of the image based on the detected line-of-sight direction  (Takeda teaches identifying a line-of-sight (sightline) of a user’s eyes and relating to a gaze region in a viewable area. Yuan teaches detecting a gaze region, where a user is focusing on (line of sight), using an eye tracking device [0024]).
Regarding dependent claim 7, Takeda, as modified by Yuan, discloses the display method according to claim 1, further comprising a detecting step for detecting a specific operation performed by the user, wherein in the detecting step, when the specific operation is detected, 
either processing for starting the identifying step or processing for ending the adjusting step is executed (In [0052], Yuan teaches analyzing data points of tracked eye gaze for N sampling intervals (predetermined length of time, [0078]) in order to determine whether and what type of modification should be made to an image).
Regarding dependent claim 8, Takeda, as modified by Yuan, discloses the display method according to claim 7, but does not explicitly teach, wherein:
the image includes a marker image and the specific operation in which the user gazes at the marker image (Takeda discloses in [0080-0081] of providing a cross-hair mark (marker image) related to a sightline of the eye and changes a display aspect when the user’s changes the eye gaze and the marker location).
Regarding independent claim 9, Takeda teaches a display device mounted on a head (headset device, [0037]) of a user, the display device comprising:
a display unit that displays an image (Fig. 1, displays, 100A/100B);
a gaze direction identification unit that identifies a gaze region of the image in which the user gazes; and (Sightline sensor, SS detects a sightline direction of a user. [0068]);
a display control unit that... Although Takeda teaches a display control unit (controller, [0067]) performing image control on the basis of detection by the sightline sensor, SS ([0067]), Takeda does not explicitly teach:
.....adjusts a position of the gaze region displayed on the display unit to approach a predetermined position corresponding to a front of the user.
However, in the same field of endeavor, Yuan In [0057-0062], relating to Figs. 4C/5A/5B, teaches a determined region of a viewing area receiving the most eye attention based on eye gaze mapping (S4420, [0058]).  If the determined region is not in the central (front) region of the viewing area of the user (S4422 [0059]), the device moves the determined region to the center of the viewing area (S4426, [0059])).  The device operation is controlled by a computing unit, 130.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset and display method for the headset comprising identifying a gaze region of an image, as taught by Takeda, to include the operation of adjusting step for adjusting a position of the gaze region displayed on the display device to approach a predetermined position corresponding to a front of the user, as disclosed by Yuan, in order to provide a better viewing experience ([0002]).
Regarding dependent claim 10, Takeda, as modified by Yuan, discloses the display method according to claim 9, further comprising:
a setting unit that sets the predetermined position based on a line-of-sight direction when the user faces the front (The portion of the controlling unit in Yuan which provides the operation of moving the gaze region to the center of the viewing area, which is a line of sight when the user faces front, is the setting unit  See also, Fig. 6C).
Regarding dependent claim 11, Takeda, as modified by Yuan, discloses the display method according to claim 10, wherein:
the display control unit moves at least a part of the gaze region to a predetermined range centered on the predetermined position (The combination of Takeda and Yuan provides moving the gaze region to the center of viewing area, places the gaze region within a predetermined range of the center).
Regarding dependent claim 13, Takeda, as modified by Yuan, discloses the display method according to claim 9, wherein:
the gaze direction identification unit detects a line-of- sight direction of the user, and the gaze direction identification unit identifies the gaze region of the image based on the detected line-of-sight direction. (Takeda teaches identifying a line-of-sight (sightline) of a user’s eyes and relating to a gaze region in a viewable area. Yuan teaches detecting a gaze region, where a user is focusing on (line of sight), using an eye tracking device [0024]).
Regarding independent claim 14, Takeda teaches ....display an image on a display device mounted on a head of a user (Abstract, ), the computer executable program being configured to:
an identify a gaze region of the image in which the user gazes; and (Takeda teaches a sightline sensor for detecting a sightline direction of a user. [0068]);
Although Takeda teaches of identifying a gaze region based on a sightline of a user and adjusting a view based on a user’s gaze region to a center of a viewable area, Takeda does not explicitly detail:
a non-transitory computer-readable storage medium comprising a computer executable program configured to.....computer executable program....adjust a position of the gaze region displayed on the display device to approach a predetermined position corresponding to a front of the user 
However, in the same field of endeavor, Yuan In [0057-0062], relating to Figs. 4C/5A/5B, teaches a determined region of a viewing area receiving the most eye attention based on eye gaze mapping (S4420, [0058]).  If the determined region is not in the central (front) region of the viewing area of the user (S4422 [0059]), the device moves the determined region to the center of the viewing area (S4426, [0059])).  Additionally, Yuan teaches of using software for providing the operation of the device ([0095-0096]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the headset and display method for the headset comprising identifying a gaze region of an image, as taught by Takeda, to include the operation of adjusting step for adjusting a position of the gaze region displayed on the display device to approach a predetermined position corresponding to a front of the user, as disclosed by Yuan, in order to provide a better viewing experience ([0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US Publication 20110006978) in view of Murata (US Publication 20140225920).
Regarding dependent claim 4, Yuan teaches the display method according to claim 3, wherein:
Although Yuan teaches in the adjusting step of moving an image, based on an eye gaze location, Yuan does not explicitly teach:
in the adjusting step, a velocity at which the image is moved is changed.
However, in the same field of endeavor, Murata discloses a head-mounted device which moves a virtual image, G to reference position (center) with different movement velocities ([0219]).  See Figs. 8A/8B/8C.
Yuan teaches a base process/product of a display method moving an image to a center of a viewable area based on a user’s gaze location, which the claimed invention can be seen as an improvement in that the moved image is placed in a better viewable area for the user.  Murata teaches a known technique moving an image to another area of a viewable area of a display with different velocities that is comparable to the base process/product.
Murata’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Yuan and the results would have been predictable and resulted in moving the region relating to the gaze area of a user to a center position of a viewable area using different velocities, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2019/0356903 to Uhm discloses a head-mounted device that changes the position of a virtual image based on different speeds ([0171], but does not teach moving a gaze-location-image with different speeds as the image is moved towards a predetermined position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693